Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 5/4/21 and the interview on 5/11/21.  As directed by the amendment: claims 21-23, 25, 27, 30, 33, 35-36, and 38 have been amended, claims 24, 28, and 39-40 have been cancelled, and claims 41-43 have been added.  As per the examiner’s amendment below, the application is in condition for allowance of claims 21-23, 25-27, 29-38, and 41-43.

Terminal Disclaimer
The terminal disclaimer filed on 5/4/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,363,383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Bachman 61,906 on 5/11/21.

The application has been amended as follows: 



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: when read in light of the limitations of the claimed portable pressure indicator for an oscillating positive expiratory pressure (OPEP) device, the prior art does not disclose, either alone or suggest in combination, a pressure indicator including a first conduit having a first opening which transmits flow of air and a second opening configured to fluidly communicate with the OPEP device; a second conduit extending laterally from the first conduit; a manometer supported by and connected to the second conduit and being configured to measure and indicate oscillating positive expiratory pressures generated by the OPEP device; and a pressure stabilizing orifice positioned within the second conduit and configured to dampen the pressures generated by the OPEP device, the orifice having a cross-sectional area between 0.196 mm2 and 1.767 mm2 as set forth in independent claim 21 and 38.  The prior art is also silent as to a pressure indicator including a first conduit having a first opening which transmits flow of air and a second opening configured to fluidly communicate with the OPEP device; a second conduit including a first portion extending laterally from the first conduit and a second portion angled relative to the first portion, the second portion spaced from the first conduit by a distance less than a length of the first portion of the second conduit, wherein a position of the second conduit is fixed relative to a position of the first conduit as set forth in independent claim 33.
The closest prior art references of record are: Niles et al. (5,598,839), Meyer et al. (2011/0290240), Bird (4,164,219), Storsved (5,925,831), Swisa (7,055,520), and Bird (5,862,802).
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN W STUART whose telephone number is (571)270-7490.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/COLIN W STUART/               Primary Examiner, Art Unit 3785